Citation Nr: 1411161	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for prostatitis.

2. Entitlement to service connection for arthritis of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from May 1981 to May 2005.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Winston-Salem, North Carolina, and Cleveland, Ohio (RO). 

This case is remanded to the RO via the Appeals Management Center in Washington, D.C.


REMAND


Pursuant to the November 2012 Board remand, the Veteran was scheduled for VA examinations.  The Veteran failed to report for the examinations.  In April 2013, the Veteran contacted VA, asking for the examinations to be rescheduled.  He explained that he called the VA Medical Center in January 2013, in response to a notice letter, asking that the examinations be postponed for several months due to family issues.  He indicated the he was available to attend the examinations at the present time. 

In light of these circumstances, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether any residuals of prostatitis found or previously diagnosed, to include voiding dysfunction and left testicular pain, are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were 

reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

Following a review of the service and post-service medical records, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any residuals of prostatitis found or previously diagnosed, to include voiding dysfunction and left testicular pain, are related to his military service.  The examiner is asked to address the April 2005 VA opinion that included voiding dysfunction and left testicular pain as symptoms of the Veteran's prostatitis, as well as the February 2012 VA opinion which identified current voiding dysfunction and testicular pain. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

2.  The Veteran must also be afforded an appropriate VA examination to determine whether any arthritis of the hands and feet found or previously diagnosed are related to his military service.  The claims file and all electronic 

records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

Following a review of the service and post-service medical records, a clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any arthritis of the hands and feet found or previously diagnosed are related to his military service.  If arthritis is not found on examination, the examiner must provide an opinion as to whether arthritis was medically shown at any time during the period of appeal, from March 2005, to the present. The examiner is asked to comment upon the May 2005 treatment for a right index finger injury, which was diagnosed as acute arthritis/arthralgia; the October 2005 complaints of pain and swelling in his hands and wrists, at which time mild documented bilateral carpal tunnel syndrome and slight elevation of his rheumatoid factor were noted; and the Veteran's May 2006 report of discomfort and mild swelling in the palms of his hands and the balls of his feet, which were diagnosed as evolving rheumatoid arthritis, bilateral carpal tunnel syndrome, and mild synovitis. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion 

would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

